IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-63,694-01


HENRY LAURIE SMITH, III, Relator



APPLICATION FOR WRIT OF MANDAMUS
FROM THE FIFTH COURT OF APPEALS

KAUFMAN  COUNTY



 Holcomb, J., filed a concurring statement on the Court's denial of leave
to file original application of mandamus.

C O N C U R R I N G   S T A T E M E N T


	Relator contends that the court of appeals refused to appoint counsel, even though he
was allegedly abandoned by appointed counsel.  No briefs were filed in the court of appeals. 
The record reflects that the court of appeals affirmed Relator's conviction for possession of
a controlled substance on September 26, 2005.  
	Mandamus will issue to compel a purely ministerial duty when relator has no other
adequate remedy at law.  State ex rel. Rosenthal v. Poe, 98 S.W.3d 194 (Tex. Crim. App.
2003).  I join the Court's denial to grant leave to file for mandamus relief because Relator
has an adequate remedy at law; he may file a writ of habeas corpus requesting an out-of-time
appeal.
FILED: SEPTEMBER 13, 2006
DO NOT PUBLISH